Citation Nr: 0910985	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-25 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for diabetes mellitus 
including as a result of exposure to herbicide. 

2.  Entitlement to service connection for peripheral 
neuropathy including as a result of exposure to herbicide. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for renal disease. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

A January 2008 Board decision regarding the claim for service 
connection for post-traumatic stress disorder is addressed in 
a separate decision.    


FINDING OF FACT

In November 2006, VA received a copy of a City of Houston, 
Texas Certificate of Death that showed that the Veteran died 
on October [redacted], 2006.    


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the appellant died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).  Because of the death of the appellant, the appeal 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


